DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC 101.  
Applicant asserts claim 14 and 15 as a whole integrate the judicial exception into a practical application because the claims are directed to clear improvements to computer-relating technology (Remarks p. 9).  Applicant further asserts that the asserted improvement by computing half of the vector-multiplication and if the first half as less than the determined threshold, the computation is stopped and the rectified linear vector-vector multiplication product is set to zero (Remarks p. 9-10).  Applicant further asserts computational workload is reduced by approximately 25% which can reduce power consumed by approximately 25% (Remarks p. 10).
Examiner respectfully disagrees.  Any purported improvement flows as a direct and natural consequence of the judicial exception.  Computing half of a vector-multiplication is a mathematical calculation.  Comparing a result of a mathematical calculation to a value (threshold) is a mathematical calculation such as the < mathematical function, and setting a value to zero as a result is a mathematical relationship.  No improvement in technology is apparent from the claim that results in the purported computational workload and power consumption reductions.  The claim merely recites mathematical concepts and “apply it” on a computer: one or more processing units of the computing device, and by an insignificant extra solution activity of storing vectors in one or more memories of the computing device.  See MPEP 2106.05(a).  The judicial exception alone cannot provide the improvement”.  For these reasons, claims 14-15 are not integrated into a practical application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding claims 14, the under the Alice framework Step 1, the claim falls within the four statutory categories of patentable subject matter identified by 35 USC 101: a process, machine, manufacture or composition of matter. 
 Under the Alice framework Step 2A prong 1, the claim recites Mathematical concepts.  Claim 14 recites mathematical calculations including multiplication of vectors by accessing a first and second vector, and performing multiplications by multiplying and accumulating different portions of the vectors and summing the portions of the vectors, wherein the multiplication includes multiplying the most significant bit set of the first vector with the least significant bit set of the second bit vector and the least significant bit set of the first vector with the least significant bit se of the second vector and accumulating with the first portion of the vector vector multiplication product.  The claim further recites mathematical calculations of determining a rectified linear result of the vector multiplication by setting the vector multiplication result to zero when a first portion of the vector multiplication is less than a threshold and determining the rectified linear result of the vector multiplication of the complete vector multiplication, wherein the specification describes the rectified linear result as applying the ReLU function f(x) = max(0,x).  See e.g., [0002].   These are mathematical relationships and calculations performed to quantize and scale a floating point number using a threshold number. For these reasons, the claim recites mathematical concepts comprising mathematical calculations.
Under the Alice framework Step 2A prong 2 analysis, the claim recites the following additional elements: one or more processing units of a computing device, and accessing a first vector and a second vector stored in one or more memories of the computing device.   However, the claims merely generally link the mathematical relationships and calculations in a manner that comprises performing the method in a merely “apply it” as to the judicial exception in one or more processing units of a computing device.  Furthermore the element “accessing a first vector and a second vector stored in one or more memories” merely comprises an insignificant extra solution activity.  For this reason, the claim is not integrated into a practical application.
Under the Step 2B analysis, the claim considered individually and as an ordered combination continues to merely generically link and recite the words “apply it” on one or more processing units of a computing device.  Furthermore, the element  “accessing a first vector and a second vector stored in one or more memories” comprises well understood, routine, and conventional activity.  See e.g., D.A. Patterson et al., Computer Organization and Design: The Hardware/Software Interface, Elsevier Science and Technology, 2007 (hereinafter “Patterson”), Ch 1, fig 1.5 which shows accessing data from memory of a computer.  The novel concept is in the mathematical calculations, i.e. ordering the mathematical calculations and choosing an output based on a compare function, not in any particular configuration of additional elements or improvement in technology. See MPEP 2106,05.I.  The “inventive concept cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.” For these reasons the claim does not amount to significantly more than the abstract idea. 
Claim 15 is rejected for at least the reasons provided with respect to claim 14.  Claim 15 merely further mathematically limit the mathematical calculations recited in claim 14 by defining the first and second vectors.  Claims 15 contains no additional elements that would require analysis under steps 2A prong 2 or 2B.

Allowable Subject Matter
Claims 1-13 are allowed.  Claims 14-15 would be allowable if rewritten to overcome the rejections under 35 USC 101.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182